                    Case 16-10642-CSS           Doc 311       Filed 06/20/19       Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

     In re:                                                    Chapter 7

     NEW SOURCE ENERGY PARTNERS, LP,                           Case No. 16-10642 (CSS)
     et al.,                                                   (Jointly Administered)

                             Debtors.1                         Re: Dkt. No. 116


      AGREED ORDER AMENDING FINAL ORDER (I) AUTHORIZING THE TRUSTEE
        TO USE CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION,
                  (III) MODIFYING THE AUTOMATIC STAY AND
                      (IV) APPROVING SHARING AGREEMENT

              David Carickhoff, Chapter 7 Trustee (the “Trustee”) for the estates (the “Estates”) of the

 above-captioned debtors (collectively, the “Debtors”) and Bank of Montreal, as administrative

 agent (the “Agent”) for the Lenders, as defined in that certain Credit Agreement, have requested

 that the Court enter an Order amending (the “Amendment”) that certain Final Order (I)

 Authorizing the Trustee to Use Cash Collateral, (II) Granting Adequate Protection, (III)

 Modifying the Automatic Stay, and (IV) Approving Sharing Agreement [Dkt. No. 116] (the “Final

 Cash Collateral Order”).2

              The Court having been fully advised of relevant facts and circumstances surrounding the

 Amendment; and it appearing that approval of the Amendment is fair and reasonable and in the

 best interests of the Estates and its creditors; and after due deliberation and consideration, and for

 good and sufficient cause appearing therefore;




 1
     The Debtors are the following entities: New Source Energy Partners, LP; and New Source Energy GP, LLC.
 2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Final Cash
 Collateral Order.


DB1/ 95222459.2
                  Case 16-10642-CSS      Doc 311    Filed 06/20/19     Page 2 of 4



          THE AMENDMENT IS APPROVED, THE FINAL CASH COLLATERAL

 ORDER IS HEREBY AMENDED SOLELY AS SET FORTH HEREIN, AND THE

 COURT FINDS AND ORDERS AS FOLLOWS:

          1.      Avoidance Action Proceeds. During the course of these cases the Trustee has

 recovered $225,000 in connection with the settlement of chapter 5 causes of action (the

 “Avoidance Action Proceeds”). The Lender Parties shall not receive any distribution from or

 share in the Avoidance Action Proceeds in connection with the Lender Parties’ deficiency claim

 or otherwise. All fees and expenses incurred by the Trustee’s professionals in connection with

 the investigation and/or prosecution of chapter 5 causes of action shall be satisfied solely from

 the Avoidance Action Proceeds and shall not satisfied from the proceeds of the Lender Parties’

 Collateral.

          2.      Amended Budget. The Court is advised that, consistent with paragraph 6(a) of

 the Final Cash Collateral Order and footnote 3 thereof, the Trustee and the Agent previously

 negotiated and agreed on an increased Budget (the “Amended Budget”).              To avoid any

 confusion, the original Budget referenced by the Final Cash Collateral Order is replaced in its

 entirety by the Amended Budget which is attached hereto as Exhibit A.

          3.      Disbursement of Excess Budget Reserve. Within five (5) business days of entry

 of this Order, the Trustee shall pay not less than $505,000 to the Agent from amounts previously

 reserved by the Trustee to fund the Administrative Carve-Out consistent with the Amended

 Budget. In the event that there are additional surplus funds in the Administrative Carve-Out,

 after satisfaction of all allowed chapter 7 administrative expenses, such surplus funds shall be

 paid to the Agent in accordance with any Order of Distribution entered in these cases or in

 accordance with the Final Cash Collateral Order.



DB1/ 95222459.2                                 2
                  Case 16-10642-CSS       Doc 311     Filed 06/20/19     Page 3 of 4



          4.      Increase in Commission Carve-Out: Upon entry of this Order, the cap on the

 Commission Carve-Out set forth in paragraph 6(c) of the Final Cash Collateral Order shall

 automatically be increased from $200,000 to $400,000. For the avoidance of doubt, the Trustee

 shall be entitled to use Avoidance Action Proceeds to satisfy his commission to the extent it

 exceeds the Commission Carve-Out cap.

          5.      Effect of Amendment. Except as expressly set forth herein, the terms of the Final

 Cash Collateral order are not altered and remain in full force and effect.




 216533544v3




DB1/ 95222459.2                                   3
                      Case 16-10642-CSS                Doc 311        Filed 06/20/19          Page 4 of 4




                                                            EXHIBIT A

                                                Amended Professional Fee Budget

            Archer & Greiner                          Giuliano Miller & Co.                               Polsinelli
                $400,000                                   $960,000 [1]                                   $320,000

[N1] Includes increased $600,000 reserve for tax return work. Any fees of PricewaterhouseCooppers are included in and to be satisfied
from this budget line item.




               Dated: June 20th, 2019
                                                               CHRISTOPHER S. SONTCHI
               Wilmington, Delaware
                                                               UNITED STATES BANKRUPTCY JUDGE
